Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group III in the reply filed on 10/01/2021 is acknowledged.  The traversal is on the ground(s) that the applicant believes that the groups I and II overlap in scope and that group I and group III, and group II and group IIII are the same as a coupled extractor and dryer which is not materially different from what was pointed out by the examiner.  This is not found persuasive because group I and group II have materially different modes of operation and functions which do not require the other and each contain steps that operate differently. Group I and group III and group II and group III are distinct because the apparatus as claimed can still be used to practice a materially different process such as being used to store feedstock for ruminant animals or used as a device that cooks food.
Because the processes as claimed of group II can be done with substituting the oil infusion step with an aqueous infusion and the process would still end with a botanically-derived composition and the process of group III can be achieved by substituting the nitrogen dryer with a vacuum generator with the process of allowing the botanical material to dry from just a heated air source using oxygen or freeze drying with argon and the process would still end with a botanically-derived composition. 
The requirement is still deemed proper and is therefore made FINAL.
s 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/01/2021.
The applicant elected group III which as currently recited is “A system of manufacturing.” For the matter of compact prosecution, the group of claims will be interpreted as apparatus claims, however clarification and correction is needed. Claims 13-20 are being examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lantela (WO2019/056126A1) and Chul (KR 10-0413517 B1).
Lantela’s general disclosure is to an apparatus and method for resin extraction (see title and abstract).
Regarding claims 13 and 14, Lantela teaches a system of extracting resin (see 0011), which in this context is a system for manufacture of a botanically-derived composition. Lantela also teaches an agitation apparatus which is used for receiving plant material and chilled water 
Lantela also teaches a Vibratory separator which is configured to separate water from the mixture to produce a final product containing trichomes (see 0011) and wherein “the water circulates through a vibratory sifter or other separation device, such as centrifugal filters/separators, vacuum filters or other high-throughput devices to separate particles by size. This avoids the labour requirements of separating through manual hand sieves or filters. The sifter can be operated continuously, 24 hours per day, and resin may be collect through spouts.
Water separated from the resin may be collected in a tank and pumped back into the agitation apparatus” (see 0046 and Fig. 1). In this context the Vibratory separator can be a screening tower that removes the biomass particles from the suspension.
Lantela does not specifically teach the dryer which dries the biomass particles to form the botanically-derived composition.
Chul’s general disclosure is to a dehumidifying dryer which is controlled with nitrogen (see abstract).
Regarding claims 13, 15 and 16, Chul teaches a dehumidification dying apparatus which comprises a nitrogen supply (see abstract) and air blower (see page 4, para. 10) and a generator which sucks external air to generate nitrogen (see abstract), which by function is a vacuum generator. Chul also teaches vacuum pump and teaches the drier comprising drying racks (see 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to use the dehumidification drying apparatus taught by Chul with the extraction apparatus taught by Lantela because it would not only dry but dehumidify the botanically derived product which can help protect against oxidation. 
There would have been a reasonable expectation of success in doing so because the drying device taught by Chul teaches that the dryer is used for such purposes and combining it with the extraction apparatus would have been obvious for reasons of needing to dry, dehumidify and protect against oxidation any product which was extracted or extracted from.
 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lantela (WO2019/056126A1) and Chul (KR 10-0413517 B1) as applied to claims 13-15 above, and further in view of Gage (US20130234348A1). 
Lantela and Chul teach a system of manufacturing a botanically-derived composition comprising a suspender, a screening tower, a dryer and a segmenter, however do not specifically teach the screening tower to have removable screens.
Gage’s general disclosure is to cross flow trays and support system for use in transfer columns (see abstract).

It would have been obvious at the effective filing date to a person having ordinary skill in the art to use a plurality of cross flow trays, as taught by Gage, with different sized apertures on the trays to allow for the passage of different sized particulates to pass through. It would have further been obvious to a person having ordinary skill in the art to make the trays removable so that they could be adjusted for height within the column or taken out for cleaning. In this context the cross flow trays with different sized apertures could be utilized as screens for removing biomass particles from suspension and could be conveyed automatically by any means of a conveyer system to the nitrogen dryer taught by Chul. The cross flow trays could be easily configured to rest inside the vibratory separator when the trichomes are being separated from the water solvent and then be taken out to be placed into the dehumidifying dryer taught by Chul.
.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lantela (WO2019/056126A1), Chul (KR 10-0413517 B1) and Gage (US20130234348A1) as applied to claims 13-18 above, and further in view of Fa-Zhong (lab). 
Lantela, Chul and Gage each teach a system of manufacturing a botanically-derived composition comprising a suspender, a screening tower, a dryer and a segmenter along with screens that can remove the biomass particles from suspension.
The combined references do not specifically teach an infusion tank.
Fa-Zhong teaches a pressing device comprising a liquid tank, wherein the outer layer of the tank comprises a liquid collecting box fixed with a bracket and hydraulic press through the bracket along with a pressing box fixed on the end of the hydraulic. It has easy operation and is convenient and is used for extracting oil (see abstract and figures). 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to use the pressing device taught by Fa-Zhong because of its easy operation and use in extracting oils through a hydraulic press. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           


/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655